Citation Nr: 1608370	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  14-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent and credible evidence indicates the Veteran's tinnitus was incurred in service.


CONCLUSION OF LAW

The requirements for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until  the present is required where the chronicity of a chronic condition manifested 
during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Additionally, certain chronic diseases are subject to a grant of service connection  on a presumptive basis when present to a compensable degree within the first post-service year, to include organic diseases of the nervous system.  38 C.F.R. §§ 3.307, 3.309(a).  The United States Court of Appeals for Veterans Claims (Court) recently held that tinnitus was a disease, rather than merely a symptom, and that 38 C.F.R.   § 3.309(a) "includes tinnitus, at a minimum where there is evidence of acoustic trauma, as an 'organic disease[] of the nervous system.'"  Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  The Court also indicated that, as such a presumptive condition, tinnitus warranted consideration of the continuity of symptomatology provisions found at 38 C.F.R. § 3.303(b).  Id. at 272.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Board notes the Veteran served as a Light Vehicle Driver in service and received badges for the M-16 rifle and as a sharpshooter.  Acoustic trauma in service is conceded.  Post-service VA treatment records reflect complaints of tinnitus in March 2012.  At his April 2012 VA audiological examination, the Veteran complained of suffering from bilateral tinnitus since 1970.  Therefore,     the Board also concedes the presence of a current disability, as the Veteran is competent to testify to observable symptoms, such as ringing in the ears, and has done so credibly in this instance.  Layno v. Brown, 6 Vet. App. 465 (1994); Charles v. Principi, 16 Vet. App. 370 (2002) (finding lay person competent to identify tinnitus).

When a condition may be diagnosed by its unique and readily identifiable features, as is the case with tinnitus, the presence of the disorder is not a determination "medical in nature," and is capable of lay observation.  Barr v. Nicholson, 21     Vet. App. 303, 305 (2007).  When a claim involves a diagnosis based on purely subjective complaints, the Board is within its province to weigh the Veteran's testimony and determine whether it supports a finding of service incurrence and continued symptoms since service.  Id.  If it does, such testimony is sufficient to establish service connection.  Id.  The Board finds that the Veteran's statements are sufficient to establish service connection in this instance.

Review of the evidence of record shows that a VA examiner provided a negative nexus opinion on this issue in April 2012.  During that examination, the examiner noted that the Veteran reported experiencing symptoms of tinnitus since 1970.  The examiner determined that it was less likely than not that the Veteran's tinnitus was due to military noise exposure, as there was no mention of tinnitus in his service treatment records.  

As the Veteran has competently and credibly asserted that his tinnitus began in service and has continued since that time, the positive and negative evidence in     this case is in equipoise.  Where there exists "an appropriate balance of positive    and negative evidence regarding the merits of an issue material to the determination of matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  

Accordingly, after resolving all doubt in favor of the Veteran, the Board finds that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).


ORDER

Service connection for tinnitus is granted.


REMAND

The Board finds that additional development is necessary prior to appellate review of the Veteran's claim for service connection for bilateral hearing loss. 

The results of the Veteran's April 2012 VA audiological examination revealed bilateral hearing loss disability.  The VA examiner opined that it was less likely than not that the Veteran's bilateral hearing loss was the result of military noise exposure.  He cited the Veteran's normal entrance and separation audiograms and the fact that the Veteran expressed no complaints of hearing loss during service.  However, hearing loss need not be shown in service for service connection to be established; rather, service connection may be established for a current hearing disability with evidence that the current disability is causally related to service.  
Hensley v. Brown, 5 Vet. App. 150, 166 (1993); see also Ledford v. Derwinski,       3 Vet. App. 87, 89 (1992).  Based on the foregoing, the Board finds an additional opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Send the claims file to a VA audiologist for review.    If the audiologist determines a new examination is needed to respond to the question posed, one should be scheduled.

Following review of the claims file, the audiologist should provide an opinion as to whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or greater probability) related to service.  In rendering the opinion, the audiologist should explain why the Veteran's current hearing loss is/is not merely a delayed response to his conceded in-service noise exposure. 

2. After completing the requested action, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to  the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


